United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0115
Issued: June 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 25, 2016 appellant filed a timely appeal from a September 6, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional or
physical condition due to factors of her federal employment.
FACTUAL HISTORY
On May 1, 2015 appellant, then a 51-year-old claims examiner, filed an occupational
disease claim (Form CA-2) alleging that she developed accelerated essential hypertension, anxiety,
1

5 U.S.C. § 8101 et seq.

headaches, and panic attacks due to factors of her federal employment. She attributed her
conditions to major computer problems, as well as telephone headset problems, while performing
both her job duties and those of her coworkers due to short-staffing.
In a development letter dated May 4, 2015, OWCP requested additional factual and
medical information from appellant. It afforded her 30 days to respond.
Appellant submitted an April 24, 2015 memorandum addressed to her supervisor. She
noted that, on March 18, 2015, she experienced headaches, dizziness, light-headedness, and panic
attacks while trying to meet a deadline. Appellant left work to seek medical treatment. She
informed her supervisor on March 19, 2015 that she was hospitalized due to high blood pressure,
stress, and anxiety. Appellant attributed her conditions to her employment. She noted, “All of the
computer problems/mouse problems/indexing mail problems/telephone headset problems,
specially assigned job duties (TSA project and POWER case reviews) and being assigned other
coworkers work caused me great stress and started to aggravate some of my physical conditions
which caused me pain and further aggravated my stress levels.”
On March 12, 2015 Dr. Jason Schmotzer, a clinical psychologist, noted that he examined
appellant on April 2, 2015 due to her severe anxiety with panic attacks and associated symptoms
of high blood pressure, dizziness, headaches, and cognitive decline. He opined that work stressors
caused and aggravated her conditions. In a report dated April 17, 2015, Dr. Schmotzer diagnosed
adjustment disorder with mixed anxiety and depressed mood and anxiety disorder. He attributed
appellant’s conditions to work stressors.
In an April 19, 2015 narrative statement, appellant’s supervisor asserted that appellant’s
computer, indexing, and telephone headset problems were addressed immediately. Appellant was
asked to call the help desk to report computer issues and was directed to leave her mail alone until
the problem was resolved as “timeliness of mail indexing is no longer a part of her standards but
a part of her duties.” Her supervisor noted that, while some actions were prompted by mail,
appellant could work off her other reports and conduct a case file review. She noted, “When
indexing mail, if the computer skipped a document or documents, it/they would remain unreviewed
and merely change order in the rotation and she was still able to perform her expected duties. This
did not create more work as [appellant] could index the documents once they reappeared in her
unreviewed mail.” The supervisor reported that appellant’s headset problems were resolved by
issuing her another headset. She denied any staffing shortages since 2013, or that appellant was
singled out or subjected to special projects, tasks, or deadlines. The supervisor noted that extra
tasks typically consist of reassigning work for coworkers using scheduled leave for periods from
two to five days. For coworkers on scheduled leave, all tasks were equally distributed among the
remaining team, which consists of nine claims examiners total on a rotational basis. She denied
that appellant was assigned any extra work projects and that Protecting Our Workers and Ensuring
Reemployment (POWER) cases and “TSA updates” were routine, normal duties. The supervisor
also denied that appellant was given more responsibilities than coworkers and asserted that
workload requirements and deadlines were universal for all claims examiners.
On April 27, 2015 appellant again alleged computer and mail indexing problems as well
as telephone headset problems. She also noted that computer issues caused her to repeat actions

2

two or three times which made it harder to keep up with her work. Appellant asserted that her job
became increasingly stressful until she was mentally unable to perform it.
In a May 14, 2015 narrative statement, appellant advised that her condition developed from
January through March 18, 2015 when she stopped work. She attributed her condition to
technological problems with her telephone and computer. Appellant was unable to index mail and
move around within individual documents in case files. This required extra work and took more
time for completion. Appellant was required to repeat actions three or four times increasing the
amount of time spent. She opined, “This made my review of cases more involved requiring me to
do double work and my tasks started to back up on me. This was very stressful to me.” In e-mails
dated January 29 and February 27, 2015, appellant sought technological aid from the help desk
due to computer and headset issues. On March 10 and 11, 2015 she informed her supervisor of
her technological issues. Appellant noted that she was stressed and that her mail was beyond five
days. She also noted that personal identifiable information (PII) was impossible to complete
accurately when her computer would not index properly. Appellant alleged that she was
overwhelmed by copy requests.
Appellant also indicated that her telephone headset was not functioning properly and that
she was required to use the handset resulting in increased pain in her left arm and neck from
repetitive use. She asserted that more than half of the telephone bank unit was out of the office
and that there were only three customer service representatives when there once were eight.
Appellant submitted a list of unit assignments which indicated that customer service had five
vacancies within nine positions. Vacancies in the telephone bank required her to fill-in and leave
her duties for three and a half hours. Appellant was assigned to work on the telephone bank
without a working headset on January 13, via a January 9, 2015 e-mail; January 29, 2015 via a
January 22, 2015 e-mail; and February 12, 2015. She was assigned to the telephone bank on
February 27, 2015, but spent time with the help desk. Appellant received a working headset on
March 3, 2015 according to an e-mail of that date. Until that point she used her handset. Appellant
noted that, as time went on, she received e-mails from her supervisor regarding the timeliness of
her work and on March 18, 2015 she developed headaches, dizziness, light-headedness, and panic
attacks while trying to meet a deadline.
Appellant alleged that her job was demanding and that she felt stress in completing her
daily assigned tasks, which was increased by computer and telephone technical difficulties. She
received specially assigned duties of TSA project and POWER case reviews and was required to
perform the work of coworkers who were on leave, which made it difficult to complete her own
assignments. Appellant submitted a January 22, 2015 e-mail from her supervisor regarding the
TSA case requesting a plan of action and an update by the end of the day. On January 29, 2015
her supervisor requested review of a case for high physical therapy costs to be completed by
February 2, 2015. Appellant submitted February 11 and 24, 2015 e-mails regarding requests for
updates of POWER reports in four cases, which were due by the close of business on
February 24, 2015. She noted that the employing establishment was short-staffed in January 2015
and that coworkers were utilizing leave. Appellant listed the coworkers duties’ she was assigned
from January 30 through March 9, 2015. She asserted that these additional activities were very
stressful given her difficulties with technology. On February 2, 2015 appellant received an
assignment that had to be completed on that date which required her to “drop everything else I was
doing in order to review” a case file. She found this stressful. Appellant received reminders of

3

specific cases which had to be completed on January 15 and 22, 2015 as well as February 2
and 24, 2015. She failed to complete a case by February 2, 2015 as required by her standards and
on February 4, 2015 her supervisor indicated that it must be completed by the close of business.
This deadline was stressful due to her computer problems.
Appellant also explained that technological problems kept her from timely reviewing case
records for copy requests which then had to be submitted to the fiscal office for duplication and
then submission to the claimants. As her technological difficulties resulted in her failure to timely
identify the copy requests in order to meet the deadlines, appellant, as the claims examiner, had to
review case records for PII and ensure that each case record page was properly associated with the
requesting claimant, rather than the fiscal officer performing this additional duty. Appellant
alleged that this additional job requirement, caused by her computer problems, resulted in
additional work and caused her stress. Furthermore, her computer difficulty added to the time and
attention required to complete the PII identification. Appellant indicated that she performed PII
review on January 21, February 5, 9, 11, and 27, and March 4 and 6, 2015.
Appellant alleged that there were general computer outages or slowing on January 28,
February 27, March 10 and 11, 2015. She alleged that these periods of forced reduced productivity
caused her stress as she was unable to work on the items that she knew she had to complete. To
complete all assigned tasks, appellant had to work more than eight hours a day for 27 days between
January 11 and March 17, 2015. She asserted that she had a “strict deadline” to complete a case
involving an investigative memorandum on February 4, 2015, but due to her technological
difficulties she had problems meeting this deadline. Appellant submitted an e-mail from her
supervisor.
In February 27 and March 11, 2015 e-mails, appellant reported difficulties indexing mail.
When she had multiple documents for indexing, every other document was skipped and the
programming did not allow her to return to the same case. This caused double and triple work.
Appellant’s computer required repetitive actions to complete an entry and she was repetitively
required to pick up a telephone receiver. This caused pain in her wrists, neck, shoulders, arms,
and hands.
Appellant responded to her supervisor’s statement on June 1, 2015. She noted that her
telephone headset issue was not resolved from January 29 through March 3, 2015, while the
computer and indexing mail problems were ongoing as of March 18, 2015 when she stopped work.
Appellant again explained the consequence of an untimely identification of a copy request and
noted how this impacted her workload. Due to her supervisor’s direction that she stop indexing
mail as a result of computer problems, she had a large number of untimely copy requests that were
very time consuming and stressful. Appellant also described other documents that she had to
physically view, including return to work forms, requests for change of physicians, and requests
to expand claims for additional medical conditions noting that these documents were not available
through other reports. The inability to accurately access these documents and process mail as
effectively as before her computer difficulties caused great stress. Appellant’s computer issues
made every task more difficult and time consuming including reviewing all her cases, indexing
mail, and copy requests. She never previously had this degree of technological difficulty,
including problems with her computer, mouse, and telephone headset from January 2015 through
March 18, 2015. Appellant also asserted that she had increased telephone duties because of the

4

staffing shortage in the telephone bank unit and that she had extra work due to her coworkers’
leave usage. She provided e-mails dated February 9, 2015 which showed that she was assigned
two tasks from a coworker. On March 2, 2015 appellant was assigned to index a coworker’s mail
on March 6, 2015 and her CA-110s on March 4, 2015. She also submitted her position description
and her performance standards.
In a May 19, 2015 letter, OWCP requested that the employing establishment respond to
appellant’s allegations.
The employing establishment responded on June 17, 2015 and asserted that there were no
staff shortages among the claims examiners and that appellant was not singled out to perform
coworker’s duties while they were on scheduled leave. Regarding whether there were aspects of
appellant’s job that could be perceived as stressful such as overtime, deadlines, quotas, or intense
assignments, appellant’s supervisor noted that appellant was not given more responsibilities than
her coworkers. She also asserted that there was a congenial work environment and that appellant
was not required to work overtime, credit time, travel, or work with quotas imposed. The
supervisor denied that appellant had intense assignments or that she was subjected to special
projects or tasks. She noted that deadlines were an inherent part of the job. The supervisor noted
that appellant received a less than satisfactory performance appraisal in 2014, and for the first
quarter review on February 13, 2015 appellant’s performance was at the needs to improve level
for three critical elements. Regarding appellant’s allegations about copy requests, the supervisor
noted that appellant did not request assistance or inform her that she incurred a problem. She noted
that, when indexing mail, if the computer skipped documents, these documents would remain
unreviewed and merely change order in the rotation. The supervisor opined, “I sat with [appellant]
at her desk while she indexed the mail and I observed that this did not create more work as
[appellant] could index the documents once they reappeared in her unreviewed mail.” She advised
that appellant’s indexing problems were not specifically computer related, but instead due to the
way appellant sorted columns which was unique and resulted in some unknown user error.
Appellant’s supervisor indicated that appellant was assigned an investigative memorandum
on January 21, 2015 rather than January 14, 2015 and it was due on February 5, 2015. She also
asserted that the TSA and POWER cases were already in appellant’s assigned block and were not
extra work projects. The supervisor indicated that appellant did not clear a case on February 2,
2015 as directed and that the case was already 70 days old. By the follow up e-mail on February 4,
2015, she advised appellant to take action on the case as it was 12 days over standard. Appellant
could have acted on the case anytime on or after January 12, 2015, but she allowed the case to go
over standard. The supervisor disagreed that appellant was required to work over eight hours a
day, alleging that appellant chose to do so. She asserted that appellant was not organized and did
not properly manage her time. In regard to appellant’s allegation that she worked more than eight
hours a day, her supervisor noted that appellant accumulated and used credit time or other leave
during some of the days she listed, and that she worked long hours to accumulate leave. In regard
to appellant’s duties in the telephone bank, her supervisor noted she had advance notice of her four
telephone bank shifts and that she had less phone bank duty than her coworkers. She discounted
appellant’s explanation of her telephone bank and headset issues, opining that appellant was not
responsible for her telephone bank duties.

5

Appellant responded to the employing establishment’s contentions on August 4, 2015. She
noted that she was not alleging error or abuse by the employing establishment in assigning work,
but instead that computer and telephone problems overwhelmed her and made doing her work
much more difficult. Appellant noted that she had informed her supervisor of her difficulties
completing copy requests on March 11, 2015.
In an October 27, 2015 decision, OWCP denied appellant’s claim, finding that she had not
established extra work assignments, increases in workload, excessive telephone headset trouble,
or computer index trouble. It noted that the employing establishment quickly resolved the issues
that appellant claimed. OWCP found that she had not established any compensable employment
factors.
On November 5, 2015 appellant requested an oral hearing with OWCP’s Branch of
Hearings and Review, and on June 13, 2016, she submitted a narrative statement, noting that she
was required to perform certain duties and that she provided proof that she performed these duties.
She reiterated that she had documented computer and telephone problems which caused her to
have more difficulties performing her everyday job duties. Appellant asserted that she was not
required to establish that she had higher stress levels than other employees. She noted her
difficulty in indexing and alleged that this made it very hard for her to meet the production
standards. Appellant disagreed that her computer issues were self-generated and noted that her
supervisor initially indicated that there were computer problems nationwide. She further noted
that she believed that the customer service section was short-handed resulting in the requirement
that she work more shifts in the telephone bank rather than her work unit which was understaffed.
Appellant disputed that she worked without apparent difficulty and noted that the March 11, 2015
e-mail requested help. She further asserted that her January 29, 2015 e-mail confirmed that a
coworker attempted to help her and had the same computer difficulties. Appellant noted that she
did not have computer issues prior to her holiday leave. She asserted that the problems occurred
after January 12, 2015 and that her work methods did not change. Appellant noted that she was
required to work on two TSA cases, that the employing establishment confirmed that she worked
on these cases, and that under Board precedent this regular duty caused her to experience stress
and anxiety in carrying out actions required to review these cases.
Appellant testified during the July 14, 2016 oral hearing. She noted that she had worked
as a claims examiner for 16 to 17 years. After appellant stopped work in March 2015, she returned
on May 23, 2015 and stopped again on July 23, 2015. Appellant testified that the computer and
telephone problems she experienced from January 12 to March 18, 2015 prevented her from
performing some of her job duties within the severe time constraints set forth in her standards.
Appellant submitted an additional statement on July 19, 2016. She noted that she was
assigned other coworkers’ tasks on six different occasions. Appellant had to perform PII reviews
on case copy requests that she missed due to her computer problems seven times. She also noted
that she was assigned to the telephone bank four times from January 12 to March 18, 2015.
Appellant alleged that normally she would have to perform this duty once in three months. She
documented computer issues seven times.

6

Appellant submitted an August 7, 2016 witness statement from V.P., a coworker. V.P.
witnessed appellant’s computer issues beginning in January 2015. She noted that she personally
had to review only one or two PII cases in the past several years.
By decision dated September 6, 2016, OWCP’s hearing representative affirmed OWCP’s
October 27, 2015 decision. He found that appellant had not substantiated compensable work
factors as causing or contributing to her physical or emotional conditions. The hearing
representative determined that appellant had not established that she was overworked or forced to
work outside of her regular hours.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.3
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying employment factors or incidents alleged to have caused or
contributed to the claimed condition; (2) medical evidence establishing that he or she has an
emotional or psychiatric disorder; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to his or her emotional
condition.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,5 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA.6 There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage under FECA.7
When an employee experiences emotional stress in carrying out his or her employment duties and
the medical evidence establishes that the disability resulted from an emotional reaction to such
situation, the disability is generally regarded as due to an injury arising out of and in the course of
employment. This is true when the employee’s disability results from her emotional reaction to a
2

Id.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

4

See L.H., Docket No. 17-1295 (issued November 22, 2017); Donna Faye Cardwell, 41 ECAB 730 (1990).

5

28 ECAB 125 (1976).

6

5 U.S.C. §§ 8101-8193.

7

See Robert W. Johns, 51 ECAB 136 (1999).

7

special assignment or other requirement imposed by the employing establishment or by the nature
of the work.8 In contrast, a disabling condition resulting from an employee’s feelings of job
insecurity per se is not sufficient to constitute a personal injury sustained in the performance of
duty within the meaning of FECA. Thus disability is not covered when it results from an
employee’s fear of a reduction-in-force, nor is disability covered when it results from such factors
as an employee’s frustration in not being permitted to work in a particular environment or to hold
a particular position.9
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.10 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.11 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.12
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
incidents and conditions at work. The Board finds that she had established compensable factors
of employment. The Board has held that emotional reactions to situations in which an employee
is trying to meet her regularly or specially assigned position requirements are compensable.13 The
Board finds that appellant has established compensable employment factors with regard to her
regular duties. Appellant alleged that she was required to meet deadlines as part of her regular
duties. The employing establishment agreed that deadlines were part of her job. Appellant
asserted that she found these deadlines, from January 2015 through March 2015, to be stressful.14
In K.H.,15 the Board found that the claimant was required to meet deadlines and was required to
complete duties in a timely manner. The Board further found that these job duties were
compensable factors of employment and that a supervisor’s efforts to aid an employee by
8

Supra note 4.

9

Id.

10

Charles D. Edwards, 55 ECAB 258 (2004).

11
Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB
566 (1991).
12

Roger Williams, 52 ECAB 468 (2001).

13

See Tina D. Francis, 56 ECAB 180 (2004). See also Georgia F. Kennedy, 35 ECAB 1151, 1155 (1984);
Joseph A. Antal, 34 ECAB 608, 612 (1983).
14

K.H., Docket No. 09-1651 (issued June 3, 2010); C.W., Docket No. 08-2557 (issued August 11, 2009) Karen A.
Roulette, Docket No. 04-1007 (issued August 17, 2004) (finding that meeting deadlines when factually substantiated
was a compensable factor of employment).
15

Id.

8

extending deadlines and assisting with the workload did not take the employee out of coverage
under Cutler with regard to her regular and specially assigned duties.16 As in K.H., the Board finds
that appellant has established a compensable factor of employment under Cutler in regard to her
regularly assigned duty of meeting deadlines.
Appellant also attributed her emotional condition to the requirement that, during the period
January 2015 through March 2015, she was to review case records for PII prior to submitting the
cases for copying. Appellant’s supervisor acknowledged that this was one of appellant’s duties.
In C.S.,17 the claimant, a nurse, attributed her emotional condition to specific job duties including
supervising nurses, engaging in case management, reading reports, paying bills reviewing nursing
care plans, and training, as well as insuring certification of contract nurses. The Board found that
the claimant had alleged credible, specific aspects of her job duties that related to stress. The
Board noted that conditions related to stress from situations in which an employee is trying to meet
her position requirements are compensable.18 As in C.S., appellant has implicated specific job
duties which caused her stress, reviewing case records for PII, and the Board finds that she has
established a compensable factor of employment under Cutler.
Appellant alleged that she found working the telephone bank to be stressful. She further
attributed her emotional condition to performing her coworker’s work when they used scheduled
leave. Appellant’s supervisor did not dispute that appellant performed these tasks, but asserted
either that appellant did not indicate difficulties in completing these tasks or that appellant was not
treated differently in these assignments. In Beverly R. Jones,19 the claimant listed a series of
employment activities and tasks which caused her emotional stress including feeling rushed, that
she had no time to finish one thing before having to do three or four other things, that she had too
many tasks to do at once and that she had difficulty concentrating on anything. Appellant claimed
this was something she experienced every day. She claimed that handling business reply mail,
when another worker was absent, was very hard for her to do because she was not given as much
time to perform the work and she had to do other jobs as well. Appellant also claimed that it was
very difficult for her to work the window, that it made her very nervous and that she had to work
the window almost every day. The employing establishment indicated that the claimant in Jones
had no problems doing any of her assignments, and the Board noted in Jones that this can be taken
to mean only that she did her assignments to her supervisor’s apparent satisfaction. The Board
found that whether the claimant experienced stress or anxiety in trying to accomplish her regular
and specially assigned duties was a different matter. The Board has held that conditions related to
stress from situations in which an employee is trying to meet his or her position requirements are
compensable.20 The Board further noted in Jones that the evidence was insufficient to establish
that the claimant’s supervisor overworked her or pushed her too hard, but was sufficient to
establish that she experienced stress or anxiety in performing her regular and specially assigned
16

Id.

17

Docket No. 10-2266 (issued September 30, 2011).

18

Id.

19

55 ECAB 411 (2004).

20

Id.; L.D., Docket No. 15-1831 (issued September 21, 2016).

9

duties. Under Cutler, the claimant established that her claimed injury arose from a compensable
work factor.
In Karen A. Roulette,21 the claimant alleged difficulty in performing her regular job duties
as an OWCP claims examiner, including meeting deadlines, and performing back-up for a claims
examiner on leave. The Board found in that case that it did not matter that other employees could
effectively and successfully manage such tasks. When an employee experiences emotional stress
in carrying out her employment duties, or has fear and anxiety regarding her ability to carry out
her duties, and the medical evidence establishes that the disability resulted from her emotional
reaction to such situation, the disability is generally regarded as due to an injury arising out of and
in the course of employment. This is true when the employee’s disability resulted from her
emotional reaction to her regular or specially assigned work or requirement imposed by the
employing establishment or by the nature of her work.22 The Board finds that like in Roulette,
appellant has established that her regular or specially assigned duties of working the telephone
bank and performing her coworkers’ work when they used scheduled leave are compensable
factors of employment under Cutler.
Appellant’s supervisor disputed appellant’s allegations that she was required to work
overtime, that her computer and telephone problems were not resolved in a timely manner, and
that the employing establishment was short staffed. While the evidence in this case is insufficient
to establish that appellant was overworked, the evidence is sufficient to establish that she related
her stress or anxiety to performing her regular and specially assigned duties.23 Under Cutler,
appellant has established that her claimed injury arose from a compensable work factor.
As the Board has found that appellant established compensable employment factors,
namely the performance of her regular job duties of telephone bank, meeting deadlines, copy
requests requiring PII review, and completing coworkers’ work when they were on leave, OWCP
must base its decision on an analysis of the medical evidence. OWCP found there were no
compensable employment factors and did not analyze or develop the medical evidence. The case
is not in posture for decision and will be remanded to OWCP for this purpose.24 After such further
development as deemed necessary, OWCP should issue a de novo decision on this claim.
CONCLUSION
The Board finds that this case is not in posture for a decision.

21

Karen A. Roulette, supra note 14.

22

Phillip L. Barnes, 55 ECAB 426 (2004); Id.

23
See Kathleen D. Walker, 42 ECAB 603, 608 (1991) (conditions of employment encountered in performing
regularly or specially assigned duties constitute employment factors under FECA); Lloyd C. Wiggs, 32 ECAB
1023 (1981) (FECA does not require the showing of the occurrence of some unusual condition or event in the
employment as a prerequisite for compensability).
24

See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

10

ORDER
IT IS HEREBY ORDERED THAT the September 6, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with decision of the Board.
Issued: June 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

